





FOURTH AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


This Fourth Amendment (this “Amendment”) to the Amended and Restated
Registration Rights Agreement, dated November 14, 2019, is entered into by and
among Infrastructure and Energy Alternatives, Inc. (f/k/a M III Acquisition
Corp.), a Delaware corporation (the “Company”), Infrastructure and Energy
Alternatives, LLC (the “Seller”), in its capacity as holder of a majority of the
Registrable Securities (as defined in the Registration Rights Agreement), OT POF
IEA Preferred B Aggregator L.P. (“OT Aggregator”), as an additional Holder, Ares
Special Situations Fund IV, L.P., as an additional Holder, and ASOF Holdings I,
L.P., as an additional Holder (such additional Holders collectively, “Ares”),
and amends, in accordance with Section 3.2 thereof, the Amended and Restated
Registration Rights Agreement, dated March 26, 2018, as amended by the First
Amendment thereto, dated June 6, 2018, the Second Amendment thereto, dated May
20, 2019 and the Third Amendment thereto, dated August 30, 2019 (the
“Registration Rights Agreement”), by and among the Company, M III Sponsor I,
LLC., a Delaware limited liability company, M III Sponsor I LP, a Delaware
limited partnership, Seller, Oaktree Power Opportunities Fund III Delaware,
L.P., a Delaware limited partnership, in its capacity as the representative of
the Seller, Cantor Fitzgerald & Co., and the other persons from time to time
party thereto. Terms used herein and not defined herein have the meanings set
forth in the Registration Rights Agreement.


WHEREAS, the Company and the Holders of a majority of the Registrable Securities
as of the date hereof wish to make certain modifications and amendments to the
terms of the Registration Rights Agreement;


WHEREAS, on the date hereof, Ares Special Situations Fund IV, L.P. has acquired
25,000 shares of the Company’s Series B-3 Preferred Stock and Warrants to
purchase 1,115,234.38 shares of Common Stock from the Company and ASOF Holdings
I, L.P. has acquired 55,000 shares of the Company’s Series B-3 Preferred Stock
and Warrants to purchase 2,453,515.63 shares of Common Stock from the Company;


WHEREAS, the Certificate of Designations for the Company’s Series B-3 Preferred
Stock and the amended and restated Certificates of Designations for the
Company’s Series B-1 Preferred Stock and the Company’s Series B-2 Preferred
Stock (together with the Company’s Series B-3 Preferred Stock, the “Series B
Preferred Stock”) provide for the conversion of Series B Preferred Stock into
Common Stock under certain circumstances if such Series B Preferred Stock has
not been redeemed prior to the applicable mandatory redemption date as set forth
in such Certificates of Designations;


WHEREAS, on the date hereof, (i) each of Ares Special Situations Fund IV, L.P.
and ASOF Holdings I, L.P. has committed to purchase up to an additional 7,500
shares of the Company’s Series B- 3 Preferred Stock (15,000 shares of the
Company’s Series B-3 Preferred Stock in the aggregate) and Warrants to purchase
up to 257,812.50 shares of Common Stock (515,625 shares of Common Stock in the
aggregate) from the Company subject to certain conditions set forth in the
Tranche 2 Equity Commitment Agreement (as defined below) and (ii) OT Aggregator
has committed to purchase up to 15,000 shares of Series B-3 Preferred Stock and
Warrants to purchase up to 515,625 shares of Common Stock; and


WHEREAS, on October 29, 2019, the Company, the Seller, Ares Special Situations
Fund IV, L.P.
and ASOF Holdings I, L.P. entered into the Preferred Stock Exchange Agreement,
pursuant to which the





--------------------------------------------------------------------------------





Seller will exchange 50% of its Series A Preferred Stock for shares of Series
B-3 Preferred Stock and Warrants.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:


Section 1. Amendment


1.1Section 1.1 of the Registration Rights Agreement is amended by adding, in the
appropriate alphabetical order, the following definitions:


“Tranche 2 Equity Commitment Agreement” means that certain Equity Commitment
Agreement by and among the Company and the commitment parties party thereto
dated as of October 29, 2019, as may be amended, restated, supplemented or
otherwise modified from time to time.


1.2Section 1.1 of the Registration Rights Agreement is amended by deleting the
following definitions in their entirety and inserting the following new
definitions in lieu thereof:


“Ares Registrable Securities” means (i) the shares of Common Stock issuable upon
exercise of the Warrants issued by the Company on a private placement basis
pursuant to the Equity Commitment Agreement from time to time and held by Ares
Special Situations Fund IV, L.P. and its Permitted Transferees, (ii) the shares
of Common Stock issuable upon exercise of the Warrants issued by the Company on
a private placement basis pursuant to the August Equity Commitment Agreement
from time to time and held by (a) Ares Special Situations Fund IV, L.P. and its
Permitted Transferees, and (b) ASOF Holdings I, L.P. and its Permitted
Transferees, (iii) the shares of Common Stock issuable upon exercise of the
Warrants issued by the Company on a private placement basis pursuant to the
Tranche 2 Equity Commitment Agreement from time to time and held by (a) Ares
Special Situations Fund IV, L.P. and its Permitted Transferees, and (b) ASOF
Holdings I, L.P. and its Permitted Transferees, (iv) the shares of Common Stock
issuable upon conversion of the shares of the Company’s Series B Preferred Stock
issued by the Company on a private placement basis from time to time and held by
(a) Ares Special Situations Fund IV, L.P. and its Permitted Transferees, and (b)
ASOF Holdings I, L.P. and its Permitted Transferees and (v) all other securities
issued in respect of such Common Stock or into which such Common Stock is later
reclassified.


“OT Aggregator Registrable Securities” means (i) the shares of Common Stock
issuable upon exercise of the Warrants issued by the Company on a private
placement basis pursuant to the Equity Commitment Agreement from time to time
and held by OT POF IEA Preferred B Aggregator, L.P. and its Permitted
Transferees, (ii) the shares of Common Stock issuable upon exercise of the
Warrants issued by the Company on a private placement basis pursuant to the
Tranche 2 Equity Commitment Agreement from time to time, and held by OT POF IEA
Preferred B Aggregator, L.P. and its Permitted Transferees,
(i)the shares of Common Stock issuable upon conversion of the shares of the
Company’s Series B Preferred Stock issued by the Company on a private placement
basis from time to time and held by OT POF IEA Preferred B Aggregator, L.P. and
its Permitted Transferees and (iv) all other securities issued in respect of
such Common Stock or into which such Common Stock is later reclassified.


“Permitted Transferee” shall mean a Person or entity to whom a Holder of
Registrable Securities
transfers such Registrable Securities in accordance with this Agreement, to the
extent such Registrable Securities remain Registrable Securities following such
transfer, including, for the avoidance of doubt,





--------------------------------------------------------------------------------





Ares Management LLC, on behalf of its Affiliated funds, investment vehicles,
co-investors and/or managed accounts.




Stock.
“Preferred Stock” means collectively, the Series A Preferred Stock and the
Series B Preferred


“Series A Preferred Stock” means the Series A Preferred Stock of the Company.


“Series B Preferred Stock” means, collectively the Series B-1 Preferred Stock of
the Company, the Series B-2 Preferred Stock of the Company and the Series B-3
Preferred Stock of the Company.


1.3Section 2.2(e) of the Registration Rights Agreement is amended and restated
in its entirety as follows:


(e) Subsequent Shelf Registration. After the Registration Statement with respect
to a Shelf Registration is declared effective, upon written request by one or
more Holders (which written request shall specify the amount of such Holders’
Registrable Securities to be registered), the Company shall, as permitted by SEC
Guidance, (i) as promptly as practicable after receiving a request from a Holder
that is a Permitted Transferee of a former Holder of Shelf Registrable
Securities, file a prospectus supplement to include such Permitted Transferee as
a selling stockholder in such Registration Statement, (ii) if it is a Well-Known
Seasoned Issuer and such Registration Statement is an unallocated Automatic
Shelf Registration Statement to which additional selling stockholders may be
added by means of a prospectus supplement under Rule 430B, as promptly as
practicable after receiving such request, file a prospectus supplement to
include such Holders as selling stockholders in such Registration Statement,
(iii) as promptly as practicable after the issuance of any Ares Registrable
Securities or OT Aggregator Registrable Securities under the Equity Commitment
Agreement, the August Equity Commitment Agreement, the Tranche 2 Equity
Commitment Agreement or any of the Certificates of Designations for the
Company’s Series B Preferred Stock, file a post-effective amendment to the
Registration Statement (or prospectus supplement or other document permitted by
SEC Guidance, if it is a Well-Known Seasoned Issuer) or a new Shelf Registration
Statement, as applicable, to include the Holders of Ares Registrable Securities
and OT Aggregator Registrable Securities in such Shelf Registration and Register
the Ares Registrable Securities and the OT Aggregator Registrable Securities and
use its commercially reasonable efforts to have such post-effective amendment or
new Shelf Registration Statement declared effective or
(ii)otherwise, as promptly as practicable after the date the Registrable
Securities requested to be registered pursuant to this Section 2.2(e) that have
not already been so registered represent more than 1.5% of the outstanding
Registrable Securities, file a post-effective amendment to the Registration
Statement or a new Shelf Registration Statement, as applicable, to include such
Holders in such Shelf Registration and use its commercially reasonable efforts
to have such post-effective amendment or new Shelf Registration Statement
declared effective. To the extent that any Registration Statement with respect
to a Shelf Registration is expected to no longer be usable for the resale of
Registrable Securities registered thereon (“Remaining Registrable Securities”)
pursuant to SEC Guidance, the Company shall, not later than 90 days prior to the
date such Registration Statement is expected to no longer be usable, use its
commercially reasonable efforts to prepare and file a new Registration Statement
with respect to such Shelf Registration, as if the holders of such Remaining
Registrable Securities had requested a Shelf Registration with respect thereto
pursuant to Section 2.2(a) and perform all actions required under this Agreement
with respect to such Shelf Registration.







--------------------------------------------------------------------------------





Section 2.    Miscellaneous.


2.1THIS AMENDMENT AND ANY CLAIM OR CONTROVERSY HEREUNDER SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF, EXCEPT FOR MATTERS DIRECTLY IN
THE PURVIEW OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (THE
“DGCL”), WHICH MATTERS SHALL BE GOVERNED BY THE DGCL.


2.2THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, IN THE STATE OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE AFFAIRS OF THE COMPANY. TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND
AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT
THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


2.3TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


2.4Headings. The section headings of this Amendment are included for reference
purposes only and shall not affect the construction or interpretation of any of
the provisions of this Amendment.


2.5Counterparts. This Amendment may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which will
constitute one agreement. Execution and delivery of this Amendment by exchange
of electronically transmitted counterparts bearing the signature of a party
hereto will be equally as effective as delivery of a manually executed
counterpart of such party hereto. This Amendment and any signed agreement
entered into in connection herewith or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by





--------------------------------------------------------------------------------





means of a facsimile machine or scanned pages via electronic mail, will be
treated in all manner and respect as an original contract and will be considered
to have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any party hereto or to any such
contract, each other party hereto or thereto will re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
contract will raise the use of a facsimile machine or email to deliver a
signature or the fact that any signature or contract was transmitted or
communicated through the use of facsimile machine or email as a defense to the
formation of a contract and each such party forever waives any such defense.


Section 3. Continuing Effect.


Except as provided herein, the provisions of the Registration Rights Agreement
shall remain in full force and effect in accordance with the terms thereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed, or have cause to be executed,
this Amendment on the date first written above.


 
INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
 
 
By: /s/ John P. Roehm
Name: John P. Roehm
Title: Chief Executive Officer



INFRASTRUCTURE AND ENERGY ALTERNATIVES,
LLC (as Holder of a majority of the Registrable Securities)


By: /s/ Ian Schapiro
Name: Ian Schapiro
Title:    Authorized Signatory




By: /s/ Peter Jonna
Name: Peter Jonna
Title:
Authorized Signatory



OT POF IEA PREFERRED B AGGREGATOR,
L.P., as a Holder




By: OT POF IEA Preferred B Aggregator GP, LLC Its: General Partner


By: Oaktree Power Opportunities Fund III Delaware, L.P.
Its: Managing Member


By: Oaktree Power Opportunities Fund III GP, L.P. Its: General Partner


By: Oaktree Fund GP, LLC Its: General Partner


By: Oaktree Fund GP I, L.P. Its: Managing Member




By: /s/ Ian Schapiro


Name: Ian Schapiro
Title:
Authorized Signatory



By: /s/ Peter Jonna
Name: Peter Jonna
Title:
Authorized Signatory












--------------------------------------------------------------------------------







ARES SPECIAL SITUATIONS FUND IV, L.P., as a Holder
    
By: ASOF Management, L.P., its general partner
By: ASOF Management GP LLC, its general partner


By: /s/ Aaron Rosen    
Name:Aaron Rosen
Title: Authorized Signatory


ASOF HOLDINGS I, L.P., as a Holder


By: ASOF Management, L.P., its general partner
By: ASOF Mana    ent GP LLC, its general partner
    
By: /s/ Aaron Rosen    
Name:Aaron Rosen
Title: Authorized Signatory





